        Case 1:18-cr-00179-DAD-BAM Document 47 Filed 10/15/20 Page 1 of 2


 1   Nicco Capozzi (SBN 275568)
     Law Office of Nicco Capozzi
 2   2115 Kern Street, Suite 103
     Fresno, CA 93721
 3
     Phone: (559) 374-2012
 4
     Fax (559) 476-5225
     nc@niccocapozzilaw.com
 5
     Attorney for Defendant Steven Jones
 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     United States of America,                        Case No.: 1:18-cr-00179 DAD BAM
11
                 Plaintiff,
12
         vs.                                          STIPULATION TO CONTINUE
13                                                    SENTENCING AND ORDER
     Steven Jones,
14
                 Defendant.
15

16   To the parties, counsel, and the above-entitled court:
17      It is hereby stipulated between the Defendant Steven Jones, by and through his counsel, Nicco
18   Capozzi, and the United States of America, by and through Assistant United States Attorney David
19   Gappa, the following:
20      That the sentencing hearing currently set for October 19, 2020 be continued to November 16,
21
     2020.
22
        The reason for said continuance is due to counsel needing additional time with client to discuss
23
     issues in the PSR, and also that counsel was ordered to be personally present in People v. McPherson,
24
     CRF45012, out of Tuolumne County (court there set that hearing despite my request for a different
25
     date and to appear remotely).
26
        SO STIPULATED.
27

28



                                                    - 1 -
        Case 1:18-cr-00179-DAD-BAM Document 47 Filed 10/15/20 Page 2 of 2


 1      Dated:     October 15, 2020                     /s/Nicco Capozzi
 2
                                                        Nicco Capozzi
                                                        Attorney for Defendant
 3

 4
        Dated:     October 15, 2020                     /s/David Gappa
 5                                                      David Gappa
                                                        Attorney for the United States
 6

 7

 8                                                ORDER
 9

10      Good cause having been shown upon the stipulation, it is hereby ordered that the sentencing
11   hearing currently set for October 19, 2020 be continued to November 16, 2020.
12
     IT IS SO ORDERED.
13
        Dated:    October 15, 2020
14                                                   UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                   - 2 -
